Case 18-33730-hdh11 Doc 98 Filed 04/24/19            Entered 04/24/19 17:29:53      Page 1 of 6



Joyce W. Lindauer
State Bar No. 21555700
Jeffery M. Veteto
State Bar No. 24098548
Joyce W. Lindauer Attorney, PLLC
12720 Hillcrest Road, Suite 625
Dallas, Texas 75230
Telephone: (972) 503-4033
Facsimile: (972) 503-4034
PROPOSED ATTORNEYS FOR DEBTORS

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                               §
                                                     §
REVOLUTION MONITORING, LLC                           §             CASE NO. 18-33730-hdh
                                                     §
                                                     §
REVOLUTION MONITORING                                §             CASE NO. 18-33731-hdh
MANAGEMENT LLC,                                      §
                                                     §
REVOLUTION NEUROMONITORING LLC                       §             CASE NO. 18-33732
                                                     §
        Debtors.                                     §             (Jointly Administered)


                         MOTION FOR SUBSTITUTION OF COUNSEL

TO THE HONORABLE UNITED STATES BANKRUPTCY COURT:

        COMES NOW, Joyce W. Lindauer Attorney, PLLC and files this Motion to Substitute

Counsel and would show the Court as follows:

        1.       This Motion for Substitution of Counsel is brought by Joyce W. Lindauer

(“Movant”). Movant requests the Court to substitute Joyce W. Lindauer, Joyce W. Lindauer

Attorney, PLLC, 12720 Hillcrest Road, Suite 625, Dallas, Texas 75230 in place of Eric A. Liepins,

who is currently attorney of record for the Debtors herein.

        2.       Movant further requests that the Court authorize and approve the payment by

Debtors to Movant of a retainer in the amount of $20,000.00.



Motion for Substitution of Counsel
Page 1
Case 18-33730-hdh11 Doc 98 Filed 04/24/19             Entered 04/24/19 17:29:53       Page 2 of 6




        3.       Movant will file the statement required pursuant to §329 and Rule 2016(b) upon

substitution as counsel and payment of the requested retainer.

        4.       Given the short time frames that counsel will be dealing with this is an expedited

request.

        WHEREFORE, PREMISES CONSIDERED, Movant respectfully requests that this Court

grant the Motion for Substitution of Counsel, authorize the Debtors to pay Movant a retainer in

the amount of $20,000.00, and for such other and further relief to which Movant may be justly

entitled.

        Dated: April 24, 2019.

                                                      Respectfully submitted,

                                                        /s/ Joyce W. Lindauer
                                                      Joyce W. Lindauer
                                                      State Bar No. 21555700
                                                      Jeffery M. Veteto
                                                      State Bar No. 24098548
                                                      Joyce W. Lindauer Attorney, PLLC
                                                      12720 Hillcrest Road, Suite 625
                                                      Dallas, Texas 75230
                                                      Telephone: (972) 503-4033
                                                      Facsimile: (972) 503-4034
                                                      Proposed Attorneys for Debtors




Motion for Substitution of Counsel
Page 2
Case 18-33730-hdh11 Doc 98 Filed 04/24/19            Entered 04/24/19 17:29:53        Page 3 of 6




                                     CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that on April 24, 2019, she contacted Eric Liepins
regarding the substitution requested herein. Mr. Liepins indicated he did not oppose this Motion
to Substitute Counsel.

                                                       /s/ Joyce W. Lindauer
                                                     Joyce W. Lindauer



                                      CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on April 24, 2019, a true and correct copy of the
foregoing document was served via United States first class mail, postage prepaid, upon the parties
on the attached service list and ECF electronic filing for those persons receiving ECF notices.

                                                       /s/ Joyce W. Lindauer
                                                     Joyce W. Lindauer




Motion for Substitution of Counsel
Page 3
               Case 18-33730-hdh11 Doc 98 Filed 04/24/19                   Entered 04/24/19 17:29:53     Page 4 of 6
Label Matrix for local noticing                Argos                                         Chase Ink Card
0539-3                                         c/o Douglas Bynum Darrell W. Cook & Asso      PO Box 15153
Case 18-33730-hdh11                            6688 North Central Expressway, Suite 10       Wilmington, DE 19886-5153
Northern District of Texas                     Dallas, TX 75206-3914
Dallas
Wed Apr 24 17:27:06 CDT 2019
JTVanceCNIM                                    MBCIOM-Current Diagnostic                     RTNA
6437 Southpoint Dr.                            1203 Morrow Lane                              c/o Debbie Crafton
Dallas, TX 75248-2109                          Allen, TX 75002-4303                          6688 North Central Expressway,
                                                                                             suite 100
                                                                                             Dallas, TX 75206-3925

Revolution Monitoring, LLC                     Texas Comptroller of Public Accounts          Texas Legal Escrow
6437 Southport                                 Courtney J. Hull                              c/o Bill Camp
Dallas, Tx 75248                               c/o Sherri K. Simpson, Paralegal              8445 Freeport Parkway, suite 150
                                               P.O. Box 12548                                Irving, TX 75063-2502
                                               Austin, TX 78711-2548

USMON                                          United States Trustee                         West
P.O. Box 9201                                  1100 Commerce Street                          320 South RL Thornton Freeway, Ste 300
Minneapolis, MN 55480-9201                     Room 976                                      Dallas, TX 75203-1842
                                               Dallas, TX 75242-0996


World Global Cap/Cardinal Funding MCA Remata   Xynergy Healthcare Capital II, LLC            1100 Commerce Street
17 State Street Suite 400                      c/o Wells & Cuellar, PC                       Room 1254
New York, NY 10004-1551                        440 Louisiana, Suite 718                      Dallas, TX 75242-1305
                                               Houston, TX 77002-1058


Acosta                                         Aetna Inc.                                    Argos
Jay Acosta                                     Aaron McCollough                              c/o Douglas Bynum
7511 Crown Oaks Dr.                            McGuireWoods LLP                              Darrell W. Cook & Associates
Baton Rouge, LA 70806-7695                     77 W. Wacker Dr., Ste. 4100                   6688 North Central Expressway, Suite 100
                                               Chicago, IL 60601-1818                        Dallas, TX 75206-3925

Bank Direct/ Finance Commitment                Brady Wyatt Global Deposition Services        CAN Financial
two Conway Park                                4950 N. O’connor Rd Ste 152                   23453 Network Place
150 North Field Dr. Ste 190                    Irving, Tx 75062-2296                         Chicago, IL 60673-1234
Lake Forest, IL 60045-2594


Cardinal Funding                               CareNow                                       Center for Neurological Disorders
30 Broad Street, 14th Floor, Suite 14108       645 E. State Highway 121 Ste 600              1000 Houston St #200
New York, NY 10004-2304                        Coppell, Tx 75019-7942                        Fort Worth, Tx 76102-6415



Hartford Workcomp                              Health                                        Hersh Law Firm
PO Box 660916                                  PO Box 731428                                 3626 N. Hall St. Ste 800
Dallas, TX 75266-0916                          Dallas, Tx 75373-1428                         Dallas, Tx 75219-5133



High                                           HireRight                                     Hotspots
William High                                   PO Box 9005                                   P.O. BOx 742596
Beaumont, Tx 77701                             Addison, Tx 75001-9005                        Cincinnati, OH 45274-2596
               Case 18-33730-hdh11 Doc 98 Filed 04/24/19             Entered 04/24/19 17:29:53     Page 5 of 6
Husch Blackwell                         Hyson                                          Internal Revenue Service
PO Box 790379                           Morton Hyson                                   P.O. Box 7346
Saint Louis 63179-0379                  Las Vegas, NV 89106                            Philadelphia, PA 19101-7346



John McHalffey                          Julia Griffin                                  Kimberly A. Walsh
6350 Desert Willow Dr                   5606 Goodwin Ave                               Attorney General’s Office
El Paso, TX 79938-9377                  Dallas, TX 75206-6215                          Bankruptcy & Collections Division
                                                                                       P.O. Box 12548
                                                                                       Austin, TX 78711-2548

MPS                                     Mitchell                                       Munck Wilson Mandala
3400 Waterview PKWY Ste 305             Thomas Mitchel                                 Marcie
Richardson, TX 75080-1566               Plano, Tx 75074                                12770 Coit Road Dallas
                                                                                       Dallas, Tx 75251-1336


Munck Wilson Mandala, LLP               Myles                                          NaviCure
12770 Coit Road, Suite 600              PO Box 551                                     NaviCure 770-342-0200 2055 Sugarloaf Cir
Dallas, Texas 75251-1360                Colleybille, Tx 76034-0551                     Ste 600
                                                                                       Duluth, Ga 30097-4363


ONeil Wysocki, P.C.                     Pantera                                        Park City
5323 Spring Valley Road, Suite 150      Richard Pantera                                555 Republic Dr. Ste
Dallas, TX 75254-2471                   Visalia, Ca 93291                              Plano, Tx 75074-5481



PathAdvantage                           Rhythmlink                                     Sageland
PO Box 224138                           Misan Blair                                    Rebecca Valdovinos
Dallas, Tx 75222-4138                   PO Box 2045                                    1350 N. Grant St
                                        Columbia, Sc 29202-2045                        Kennewick, Wa 99336-1355


Schwabe                                 Seirra Radiation                               St of NV Mod Business Tx
Fred Smith                              PO Box 301568                                  St. of NV Department of Tx 775-684-2000
1211 SW Fifth Avenue Ste 1900           Escondido, Ca 92030-1568                       1550 college Parkway Ste 115
Portland, OR 97204-3795                                                                Carson City, NV 89706-7937


T Mobile/T-Mobile USA Inc               Teledoc                                        Texas Comptroller of Public Accounts
by American InfoSource as agent         Teledoc Dept 3417 PO Box 123417                c/o Office of the Attorney General
4515 N Santa Fe Ave                     Dallas, Tx 75312-3417                          Bankruptcy - Collections Division MC-008
Oklahoma City, OK 73118-7901                                                           PO Box 12548
                                                                                       Austin TX 78711-2548

UnitedHealthcare Insurance Company      Wade L. McClure                                West
ATTN:CDM/Bankruptcy                     MAYER LLP                                      320 South R L Thornton Freeway Ste 300
185 Asylum Street - 03B                 750 N. St. Paul Street, Suite 700              Dallas, Tx 75203-1842
Hartford, CT 06103-3408                 Dallas, Texas 75201-3207


Wolinsky                                World Global Cap/Cardinal Funding MCA          Xynergy Healthcare Capital II
Joel Wolinsky                           Remata Bukhman                                 2650 N. Military Trail Suite 420
Ste A Sugarland Tx 77478                17 State Street Suite 400                      Boca Raton, FL 33431-6389
                                        New York, NY 10004-1551
                Case 18-33730-hdh11 Doc 98 Filed 04/24/19                         Entered 04/24/19 17:29:53              Page 6 of 6
Xynergy Healthcare Capital II, LLC                   Eric A. Liepins                                      Fred Smith
c/o Wells & Cuellar, P.C.                            Eric A. Liepins, P.C.                                Schwabe
440 Louisiana, Suite 718                             12770 Coit Rd., Suite 1100                           1211 SW Fifth Avenue Ste 1900
Houston, Texas 77002-1058                            Dallas, TX 75251-1329                                Portland, OR 97204-3795


Joel Wolinsky                                        Marcie Mandela                                       Munck Wilson
Ste A                                                12770 Coit Road                                      12770 Coit Road
Sugarland, TX 77478                                  Dallas, TX 75251-1336                                Dallas, TX 75251-1336



Richard Pantera                                      Thomas Mitchell
Pantera                                              843 NE 29th Street
Visalia, CA 93291                                    Grand Prairie, TX 75050-4315




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)I.F. Group                                        (u)Integrity Billing Holdings                        (u)Intergrity Medical Management




(u)ONeil Wysocki, P.C.                               (u)Argos IOM Services, LLP and Martha (Lisa)         (u)Cadwell
                                                                                                          Cadwell James Bryant
                                                                                                          NO Address



(d)Center for Neurological Disorders                 (d)Chase Ink Card                                    (u)Concentra
1000 Houston Street #200                             P.O. Box 15153                                       NO Address
Fort Worth, TX 76102-6415                            Wilmington, DE 19886-5153



(u)EDD - California PR Tax                           (du)Integrity Billing Holdings                       (u)Integrity Medical Management
NO Address                                                                                                NO Address




(d)JTVanceCNIM                                       (u)Jason Fanselau                                    (u)Leslie Helm
6437 Southpoint Dr                                   NO Address                                           NO Address
Dallas, Tx 75248-2109



(d)MBCIOM - Current Diagnostic                       (u)Natus                                             (u)O’Neil Wysocki
1203 Morrow Lane                                     NO Address
Allen, Tx 75002-4303
